All Terrain Opportunity Fund (the “Fund”) A series of Investment Managers Series Trust II Supplement dated January 28, 2015, to the Prospectus dated November 3, 2014 Redemption Fee As noted in the “Fees and Expenses” table in the Prospectus, the Fund charges a 1.00% redemption fee on redemptions of shares within 60 days of purchase.Effective immediately, the following text supplements the information under the heading entitled “YOUR ACCOUNT WITH THE FUND” in the Fund’s Prospectus: Redemption Fee You will be charged a redemption fee of 1.00% of the value of the Fund shares being redeemed if you redeem your shares of the Fund within 60 days of purchase.The “first in, first out” (“FIFO”) method is used to determine the holding period; this means that if you bought shares on different days, the shares purchased first will be redeemed first for the purpose of determining whether the redemption fee applies.The redemption fee is deducted from the sale proceeds and is retained by the Fund for the benefit of its remaining shareholders. The fee will not apply to redemptions (i) due to a shareholder’s death or disability, (ii) from certain omnibus accounts with systematic or contractual limitations, (iii) of shares acquired through reinvestments of dividends or capital gains distributions, (iv) through certain employer-sponsored retirement plans or employee benefit plans or, with respect to any such plan, to comply with minimum distribution requirements, (v) effected pursuant to asset allocation programs, wrap fee programs, and other investment programs offered by financial institutions where investment decisions are made on a discretionary basis by investment professionals, (vi) effected pursuant to an automatic non-discretionary rebalancing program, (vii) effected pursuant to the SWP, or (viii) by the Fund with respect to accounts falling below the minimum initial investment amount.The Trust reserves the right to waive this fee in other circumstances if the Advisor determines that doing so is in the best interests of the Fund. Please file this Supplement with your records.
